UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-53570 ActiveCare, Inc. (Exact name of registrant as specified in its charter) Delaware 87-0578125 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1365 West Business Park Drive Orem, UT (Address of principal executive offices) (Zip Code) (877) 219-6050 (Registrant’s telephone number, including area code) 5095 West 2100 South, West Valley City, Utah 84120 (Former address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YesoNox As of May 15, 2013, the registrant had 46,857,271 shares of common stock outstanding. ActiveCare, Inc. Quarterly Report on Form 10-Q Table of Contents Page PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results ofOperations 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk 30 Item 4.Controls and Procedures 30 PART II – OTHER INFORMATION 31 Item 1.Legal Proceedings 31 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3.Defaults Upon Senior Securities 31 Item 5.Other Information 31 Item 6.Exhibits 32 SIGNATURES 33 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ActiveCare, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (unaudited) As of March 31, 2013 and September 30, 2012 March 31, September 30, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $24,343 and $20,195, respectively Inventories, net of valuation allowances of $4,075 and $4,984, respectively Prepaid expenses and other Total current assets Customer contracts, net of accumulated amortization of $518,846 and $102,330, respectively Goodwill Patents, net of accumulated amortization of $292,022 and $228,587, respectively Equipment leased to customers, net of accumulated depreciation of $223,258 and $144,905, respectively Property and equipment, net of accumulated depreciation of $673,921 and $625,401, respectively Deposits and other Domain name, net of accumulated amortization of $2,502 and $2,145, respectively Total assets $ $ See accompanying notes to consolidated financial statements. 3 ActiveCare, Inc. and Subsidiaries Consolidated Balance Sheets As of March 31, 2013 and September 30, 2012 (Continued) March 31, September 30, Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accounts payable, related-party Accrued expenses Derivatives liability - Current portion of notes payable Current portion of notes payable, related-party Deferred revenue Dividends payable Total current liabilities Notes payable, net of current portion Notes payable, related-party, net of current portion Total long-term liabilities Total liabilities Stockholders’ deficit: Preferred stock, $.00001 par value: 10,000,000 shares authorized; 480,000 and 480,000 shares of Series C; and 841,543 and 386,103 shares of Series D, outstanding, respectively 13 9 Common stock, $.00001 par value: 50,000,000 shares authorized; 46,857,271 and 46,369,771 shares outstanding,respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to consolidated financial statements. 4 ActiveCare, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (unaudited) For the Three and Six Months Ended March 31, 2013 and 2012 Three Months Ended Six Months Ended March 31, March 31, Revenues: Chronic illness monitoring $ CareServices Reagents Total revenues Cost of revenues: Chronic illness monitoring CareServices Reagents Total cost of revenues Gross margin (deficit) ) ) Operating expenses: Selling, general and administrative (including $73,783, $759,087, $1,502,502 and $4,124,110, respectively, of stock-based compensation) Research and development Total operating expenses Loss from operations ) Other income (expense): Gain (loss) on derivatives liability ) ) Interest expense, net ) Other income - - Total other expense, net ) Net loss ) Dividends on preferred stock ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted See accompanying notes to consolidated financial statements. 5 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended March 31 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Stock issued for interest expense - Amortization of debt discount as interest expense Loss (gain) on derivatives liabilities ) Loss on disposal of property and leased equipment - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable Accrued expenses Deferred revenue Deposits ) - Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of equipment leased to customers ) ) Purchase of property and equipment ) ) Acquisition of 4G Biometrics, LLC - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from notes payable - Proceeds from notes payable, related-party Principal payments on notes payable, related-party ) - Principal payments on notes payable ) ) Net cash provided by financing activities Net decrease in cash ) ) Cash, beginning of the period Cash, end of the period $ $ See accompanying notes to consolidated financial statements. 6 ActiveCare, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) cont. Six Months Ended March 31 Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ Supplemental Disclosure of Non-Cash Investing and Financing Information: Issuance of preferred stock for accrued dividends - Issuance of preferred stock for accrued liabilities - Issuance of derivatives liability - Reclassification of derivatives liability to equity - Dividends on preferred stock - Issuance of preferred stock for purchase of patents - Issuance of common stock for settlement of liabilities - See accompanying notes to consolidated financial statements. 7 ActiveCare, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The unaudited interim condensed consolidated financial information of ActiveCare, Inc. (the “Company” or “ActiveCare”) has been prepared in accordance with Article 8 of Regulation S-X promulgated by the Securities and Exchange Commission. Certain information and disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying interim condensed consolidated financial information contains all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Company’s financial position as of March 31, 2013, and the results of its operations and its cash flows for the six months ended March 31, 2013 and 2012. These financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto that are included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2012. The results of operations for the three and six months ended March 31, 2013 may not be indicative of the results for the full fiscal year ending September 30, 2013. Going Concern Although the Company had a positive gross margin for the three and six months ended March 31, 2013, it incurred negative gross margins, working capital and cash flows from operating activities for the fiscal years ended September 30, 2012 and 2011, and had negative working capital and cash flows from operating activities for the three and six months ended March 31, 2013. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. In order for the Company to remove substantial doubt about its ability to continue as a going concern, it must continue to improve gross margins, generate positive cash flows from operating activities and obtain the necessary debt or equity funding to meet its projected capital investment requirements. Management’s plans with respect to this uncertainty include raising additional capital by issuing equity securities and increasing the sales of the Company’s services and products. There can be no assurance that the Company will be able to raise sufficient capital or that revenues will increase rapidly enough to offset operating losses and repay debts as they come due. If the Company is unable to increase revenues or obtain additional financing, it will be unable to continue the development of its products and may have to cease operations. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Fair Value of Financial Instruments The carrying amounts reported in the condensed consolidated balance sheets for accounts receivable, accounts payable, and accrued liabilities approximate fair value because of the immediate or short-term maturity of these financial instruments. The carrying amounts reported for notes payable approximate fair value because the underlying instruments are at interest rates which approximate current market rates. US GAAP defines fair values as the exchange price that would be received for an asset or paid to transfer a liability (exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants as of the measurement date. Additionally, the inputs used to measure fair value are prioritized based on a three-level hierarchy. This hierarchy requires entities to maximize the use of observable inputs and minimize the use of unobservable inputs. The three levels of inputs used to measure fair value are as follows: · Level 1 — Quoted prices in active markets for identical assets or liabilities. · Level 2 — Observable inputs other than quoted prices included in Level 1. Assets and liabilities included in this level are valued using dealer and broker quotations, bid prices, quoted prices for similar assets and liabilities in active markets, or other inputs that are observable or can be corroborated by observable market data. · Level 3 — Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. 8 In valuing certain contracts, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. For disclosure purposes, assets and liabilities are classified in their entirety in the fair value hierarchy level based on the lowest level of input that is significant to the overall fair value measurement. The assessment of the significance of a particular input to the fair value measurement requires judgment and may affect the placement within the fair value hierarchy levels. 2. Net Loss per Common Share Net loss per common share is computed by dividing net loss attributable to common stockholders by the sum of the weighted average number of common shares outstanding and the weighted-average dilutive common share equivalents outstanding.The computation of net loss per common share does not assume exercise or conversion of securities that would have an anti-dilutive effect. Common share equivalents consist of shares of common stock issuable upon the exercise of stock purchase warrants or the conversion of convertible preferred stock or debt instruments.As of March 31, 2013 and 2012, there were 96,870,521 and 19,302,871 outstanding common share equivalents, respectively, that were not included in the computation of diluted net loss per common share as their effect would be anti-dilutive. The common stock equivalents outstanding as of March 31, 2013 and 2012 consisted of the following: March 31, March 31, Common stock options and warrants Series D convertible preferred stock - Series C convertible preferred stock Convertible debt - Restricted shares of common stock Total common stock equivalents 3. Recent Accounting Pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements will have a material impact on the Company’s financial position, results of operations, or liquidity. 4. Acquisitions, Goodwill and Other Intangible Assets 4G Biometrics, LLC On March 8, 2012, the Company acquired 4G Biometrics, LLC, a Texas limited liability company (“4G”).Pursuant to the acquisition agreement, the Company acquired 100 percent of the member interests of 4G and 4G is operated as a wholly owned subsidiary of the Company.As amended, the purchase consideration for the member interests of 4G was comprised as follows: · $350,000 in cash; · The assumption of $50,000 of accounts payable and accrued liabilities; · 160,000 shares of Series D convertible preferred stock; · Options for the purchase of up to 4,333,333 shares of common stock of the Company at $0.10 per share to each of the three sellers with vesting as follows: o Options for 433,333 shares vest when 4G has 9,300 members o Options for another 433,333 shares vest when an additional 5,000 4G members are added, or a total of 14,300 members; o Options for another 433,333 shares vest when an additional 5,000 4G members are added, or a total of 19,300 members; o Options for another 433,333 shares vest when an additional 5,000 4G members are added, or a total of 24,300 members; and o so forth until fully vested. 9 As of March 31, 2013, options to purchase 2,600,000 shares of common stock have vested. Three of the 4G key operational managers are under two-year written employment agreements with the Company. Under the purchase method of accounting, the purchase price was allocated to 4G’s assets and assumed liabilities based on their estimated fair values as of the closing date of the acquisition.The excess of the purchase price over the fair values of the net assets acquired was recorded as goodwill. The purchase price for 4G reflects total consideration paid of $1,040,000, of which $825,894 was allocated to goodwill and $214,106 was allocated to customer contracts. GWire During fiscal year 2012, the Company established GWire Corporation (“GWire”) as a subsidiary.Effective September 1, 2012, GWire acquired the assets and assumed certain liabilities of Green Wire, LLC, Green Wire Outsourcing, Inc., Orbit Medical Response, LLC, and Rapid Medical Response, LLC (collectively, “Green Wire”).The Company entered into employment agreements with two of Green Wire’s operating managers on November 1, 2012. These two individuals were granted 27% ownership in GWire and ActiveCare owns the remaining 73%.The purchase consideration for Green Wire consisted of the following: · $2,236,737 in the form of a note payable with a 36-month term (including imputed interest at 12%); and · 20,000 shares of ActiveCare’s Series D convertible preferred stock, valued at $40,000. Under the purchase method of accounting, the purchase price for Green Wire was allocated to the assets purchased and liabilities assumed based on their estimated fair values as of the closing date of the acquisition. The purchase price for Green Wire reflects total consideration paid of $2,276,737, which has been allocated as $12,215 of cash, $13,976 of accounts receivable, $92,022 of property and equipment, $16,964 of deposits and other assets, $229,249 of leased equipment, $2,155,776 of customer contracts, $154,206 of accounts payable, $55,117 of accrued expenses and $34,142 of deferred revenue. Subsequent to March 31, 2013, the two operating managers converted their 27% ownership and 4,250,000 of related options into 4,250,000 shares of the Company’s common stock as part of the exercise of the 4,250,000 related options as discussed further in Note 14.As a result, the Company owns 100% of GWire. 5. Inventories Inventories are recorded at the lower of cost or market, cost being determined using the first-in, first-out (“FIFO”) method. Inventories consisted of raw materials, work-in-process, and finished goods as of March 31, 2013 and September 30, 2012 as follows: March 31, September 30, Chronic Illness Monitoring Finished goods $ $ CareServices ActiveHome™ Reagents Raw materials Work in process Finished goods Reserves for obsolescence and valuation ) ) Total inventories $ $ 10 When required, provisions are made to reduce excess and obsolete inventories to their estimated net realizable values.Due to competitive pressures and technological innovation, it is possible that estimates of the net realizable values could change in the near term. 6. Property and Equipment Property and equipment are stated at cost, less accumulated depreciation and amortization.Depreciation and amortization are determined using the straight-line method over the estimated useful lives of the assets, typically three to seven years.Leasehold improvements are amortized over the shorter of the estimated useful lives of the asset or the term of the lease.Expenditures for maintenance and repairs are expensed while renewals and improvements over $500 are capitalized.Upon the sale or disposal of property and equipment, any gains or losses are included in the results of operations. Property and equipment consisted of the following as of March 31, 2013 and September 30, 2012: March 31, September 30, Leasehold improvements $ $ Equipment Software Furniture Total gross property and equipment Accumulated depreciation and amortization ) ) Property and equipment, net $ $ Depreciation expense for the six months ended March 31, 2013 and 2012 was $48,521 and $31,633, respectively. 7. Equipment Leased to Customers Equipment leased to customers as of March 31, 2013 and September 30, 2012 was as follows: March 31, September 30, Leased equipment $ $ Accumulated depreciation ) ) Leased equipment, net $ $ The Company began leasing monitoring equipment to customers for CareServices in October 2009.The leased equipment is depreciated using the straight-line method over the estimated useful lives of the related assets over three years regardless of whether the equipment is leased to a customer or remaining in stock.Customers have the right to cancel the service agreements at any time. Assets to be disposed of are reported at the lower of the carrying amounts or fair values, less the estimated costs to sell.During the six months ended March 31, 2013 and 2012, the Company recorded as cost of revenues the disposal of equipment leased to customers of $1,500 and $3,059, respectively. Depreciation expense for equipment leased to customers is recorded as cost of revenues for CareServices and depreciation for the six months ended March 31, 2013 and 2012 totaled $83,392 and $27,857, respectively. 8. Patent License Agreement During fiscal year 2009, the Company licensed the use of certain patents from a third party.Under the license agreement, the Company was required to pay $300,000 plus a 5% royalty on the net revenues of all licensed products. As of September 30, 2009, the Company had capitalized the initial license fee as a long-term asset and had recorded a corresponding current liability as the fee was not yet paid. During fiscal year 2012, the Company agreed to purchase the related patents and settle amounts owed under the license agreement by issuing 600,000 shares of common stock and 480,000 shares of Series C preferred stock to the licensor.The patents were valued at $922,378, based on a valuation performed by an independent valuation expert.The value of the common stock issued was $240,000, based on the market price of the common stock on the date of issuance. The implied value of the Series C preferred stock was $682,378, which was based on the difference between the value of the patents and the common stock issued in settlement of the existing liability. 11 The Company is amortizing the patents over their remaining useful lives (through 2018).The Company recognized $63,435 and $83,843 of amortization expense for the six months March 31, 2013 and 2012, respectively. The Company’s future patent amortization as of March 31, 2013, is as follows: Years Ending September 30, $ Thereafter $ 9. Notes Payable As of March 31, 2013 and September 30, 2012, the Company had the following notes payable outstanding: March 31, September 30, Note payable to the former owners of Green Wire, secured by customer contracts, imputed interest rate equal to 12%, with monthly installments over a 36-month term.During the quarter ended March 2013, the Company agreed to issue 150,000 shares of common stock to lender to extend the 37th and 38th payments to period 37 and 38 without late penalty.The common stock has a value of $24,000 at the date of grant, which will be amortized over the remaining life of the loan. $ $ Series A debenture loans payable to unrelated parties, secured by current customer contracts and payable in 36 monthly installments, maturing between September and December 2015. The loans bear interest at 12% and are convertible into common stock after 180 days.After payment of principal and interest, the holders of the Series A debentures and the Series B debentures (see Note 10), as a class, are entitled to receive a pro-rata share of a cumulative royalty totaling 4% of the Company’s gross profits payable for the two-year period commencing at the maturity date; provided that no royalties are payable following conversion of any Series A or Series B debenture to the holder thereof. The Company has the right to buy out the royalty rights of Series A debenture holders by paying the respective holder $20,000 for every $25,000 loaned. Unsecured note payable to an unrelated party, interest at 15% (18% after due date), due November 2012. In connection with the loan, the Company issued 60,000 shares of Series D preferred stock as a loan origination fee with a total fair value of $150,000.Note guaranteed by the Company’s CEO. Unsecured note payable to an unrelated party, interest at a 15%, due March 2013. Note included a $25,000 loan origination fee.In connection with the loan, the Company issued 1,000,000 shares of common stock as a loan origination fee with a total fair value of $70,000 at date of grant. 12 March 31, September 30, Unsecured note payable to an unrelated party, interest at 12%, due March 2013. $ $ Unsecured notes payable to two unrelated parties, annual interest rate at 15% beforematurity date and 18% after maturity date, due March and April 2013, respectively.The Company issued 20,000 shares of Series D as loan origination fee with total fair value of $195,000 at date of grant. - Total before discount and current portion Less discount ) ) Total notes payable Less current portion ) ) Total notes payable, net of current portion $ $ Related-Party Notes Payable As of March 31, 2013 and September 30, 2012, the Company had the following notes payable, related-party outstanding: March 31, September 30, Series B unsecured debenture loans payable to an entity controlled by an officer of the Company, including 10% loan origination fees totaling $78,587, payable in 36 monthly installments, maturing December 2015.$421,499 of the debentures were issued to settle a $400,000 Series A secured debenture issued during the three months ended December 31, 2012.Before the settlement, the prior Series A debenture had a total outstanding balance of $383,181 and $1,845 of accrued interest.$442,598 of the Series B debenture was issued to settle two related-party notes payable totaling $165,000 and $6,889 of accrued interest, and a $230,800 related-party note payable issued during the three months ended December 31, 2012 to settle previously accrued expenses.The Series B debenture loan bears interest at 12% and is convertible into common stock after 180 days. After payment of principal and interest, the holders of the Series B debentures and the Series A debentures (see Note 9), as a class, are entitled to receive a pro-rata share of a cumulative royalty totaling 4% of the Company’s gross profits payable for the two-year period commencing at the maturity date; provided that no royalties are payable following conversion of any Series A or Series B debenture to the holder thereof. The Company has the right to buy out the royalty rights of Series B debenture holders by paying the holder $22,000 for every $25,000 loaned.During the quarter ended March 31, 2013, the Company paid $40,336 of the loan principal. $ $
